Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 14, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court, after conducting a “probing and tactful inquiry” into the “facts of the situation” (People v Harris, 99 NY2d 202 [2002]), providently exercised its discretion in finding that a seated juror was not grossly unqualified to continue serving (see CPL 270.35).
The Supreme Court’s determination that the defendant deliberately absented himself from the trial after the jury began its deliberations is supported by the record. Therefore, he forfeited his right to be present during readbacks of testimony and supplemental instructions (see CPL 310.30; People v Rodriguez, 76 NY2d 918, 921 [1990]; People v Sanchez, 65 NY2d 436, 443-444 [1985]; People v Watson, 121 AD2d 487 [1986]).
*538The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.